FILED
                             NOT FOR PUBLICATION                            JUN 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MELVA ARACELY GALINDO-                           No. 09-71612
MONTEPEQUE and RAUL ESTUARDO
GALINDO-REYNA,                                   Agency No. A098-347-341
                                                            A 098-347-282
              Petitioners,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 15, 2011 **


Before: CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Melva Aracely Galindo-Montepeque, and her son Raul Estuardo Galindo

Reyna, whose petition is derivative, are natives and citizens of Guatemala, and they

petition for review of the decision of the Board of Immigration Appeals,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing their appeal from the immigration judge’s denial of their applications

for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”).

      Galindo-Montepeque contends that the BIA erred in denying her asylum and

withholding applications because she established past persecution through the

cumulative incidents of theft and violence by gang members against her, and

because of her membership in a social group comprised of single-parent families.

Galindo-Montepeque also contends that she was entitled to relief under CAT

because gang members acted with the acquiescence of the Guatemalan

government.

      Substantial evidence supports the agency’s finding that Galindo-

Montepeque failed to establish that she was targeted because of her membership in

any social group, and failed to establish a nexus to any other protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“[a]n alien’s desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”) Because Galindo-Montepeque

did not establish a nexus to a protected ground, her asylum claim fails. See INS v.

Elias-Zacarias, 502 U.S. 478, 482-83 (1992). Because petitioner did not establish

eligibility for asylum, it follows that she did not satisfy the more stringent standard


                                           2                                     09-71612
for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th

Cir. 2006). Finally, substantial evidence supports the agency’s denial of

petitioner’s request for CAT relief because Galindo-Montepeque failed to show

that it was more likely than not that she will be tortured by or with the

acquiescence of the Guatemalan government. See Silaya v. Mukasey, 524 F.3d

1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3                                09-71612